DETAILED ACTION
	This is the final office action for 15/946,229, after the request for continued examination filed 3/26/2021.
	In light of the amendments filed 2/14/2022, the prior art rejections and rejections of 35 U.S.C. 112(b) of record are withdrawn, and new grounds of rejection are presented.
	Claims 1, 5-13, 15, 17-19, 21-22, and 25-28 are pending in the application. Claims 5-6, 15, 17-19 are withdrawn.
Claims 1, 7-13, 21-22, and 25-28 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “wherein the plurality of insulated are connected” in lines 1-2. It is the Examiner’s position that this limitation should read “wherein the plurality of insulated interconnectors are connected.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 22, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1).
In reference to Claims 1 and 13, Croft teaches a solar device (Figs 4A-B, paragraph [0071]).
The solar device of Croft comprises a plurality of solar cells configured to form a plurality of solar cell strings including at least a first solar cell string 401 and a second solar cell string 405 arranged in two parallel rows (Fig. 4A, paragraph [0071]).
The solar device of Croft comprises a plurality of string connectors, corresponding to the indicated connectors in the inset below, extending perpendicularly to the first solar cell string 401 and the second solar cell string 405 across a gap between the first solar cell string 401 and the second solar cell string 405 and configured to electrically connect the first solar cell string and the second solar cell string in parallel (Fig. 4A, with details of the electrical connection shown in Fig. 4B).
The plurality of string connectors includes a first string connector disposed within the gap between the first solar cell string 401 and the second solar cell string 405 and configured to connect first ends of the first and second solar cell strings (Fig. 4A, with details of the electrical connection shown in Fig. 4B).
The plurality of string connectors includes a second string connector disposed within the gap between the first solar cell string 401 and the second solar cell string 405 and configured to connect second ends of the first and second solar cell strings (Fig. 4A, with details of the electrical connection shown in Fig. 4B).
The solar device of Croft comprises a plurality of insulated interconnectors, corresponding to the indicated ones of items 410 indicated in the inset below.
Each interconnector 410 is “insulated,” because each comprises insulating layer 412 (Fig. 4A, paragraph [0071]).
Each interconnector 410 comprises a conductive wiring 414 having two conductive ends (Fig. 4A, paragraph [0071]).
Figs. 4A-B teach that pairs of insulated connectors 410 are configured to connect peripheral circuits (i.e. bypass diodes) disposed at different locations within the gap between the first solar cell string 401 and the second solar cell string 405 to respective ones of the plurality of string connectors (paragraph [0071]).
Fig. 4A teaches that the plurality of insulated interconnectors are disposed within the gap (i.e. having a portion disposed within the gap) between the first solar cell string 401 and the second solar cell string 405 and between the first string connector and the second string connector, as shown in the inset below.

    PNG
    media_image1.png
    674
    956
    media_image1.png
    Greyscale


	This disclosure teaches the limitations of Claim 13, wherein the peripheral circuits include bypass diodes.
	The inset above further teaches the limitations of Claim 22, wherein each of the plurality of insulated interconnectors is entirely disposed between the two of the plurality of solar cell strings, because Fig. 4A teaches that each of the plurality of insulated interconnectors is entirely disposed within the outer boundaries of the first and second solar cell string.
The inset above further teaches the limitations of Claim 25, wherein the conductive wiring 414 of each of the plurality of insulated interconnectors has a rectangular cross section.
The inset above further teaches the limitations of Claim 27, wherein the plurality of string connectors connect the first solar cell string and the second solar cell string in parallel (shown in Fig. 4B) to form solar cell string segments (in which a “segment” corresponds to one of the strings 401 or 405), and each solar cell string segment includes one (i.e. at least one) of the peripheral circuits disposed within the gap between the first solar cell string and the second solar cell string. 
The inset above further teaches the limitations of Claim 28, wherein the one of the peripheral circuits includes a bypass diode (paragraph [0071]) configured to divert electric current from a corresponding solar cell segment as a resistance of the corresponding solar cell segment rises due to malfunction, because both peripheral circuits indicated in the inset above include such a bypass diode.
It is noted that “configured to divert electric current from a corresponding solar cell segment as a resistance of the corresponding solar cell segment rises due to malfunction” is an intended use limitation of Claim 28.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1).
In reference to Claim 7, Croft does not teach that the module necessarily includes an encapsulation package configured to encapsulate the plurality of solar cell strings.
However, Croft teaches a separate embodiment (Fig. 6, paragraphs [0083]-[0087]) in which the solar modules of his invention are encapsulated with an encapsulation package, comprising a front sealing sheet and front encapsulation layer (paragraph [0083]) and a back encapsulating layer and back insulating layer (paragraph [0087]).   
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have encapsulated the solar cell module of Croft, because Croft teaches that this is a suitable configuration for the solar modules of his invention (paragraphs [0083]-[0087]).
Encapsulating the solar cell module of Croft using the method of Fig. 6 teaches the limitations of Claim 7, wherein the device further comprises an encapsulation package configured to encapsulate the plurality of solar cell strings.
Encapsulating the solar cell module of Croft using the method of Fig. 6 teaches the limitations of Claim 8, wherein the encapsulation package further comprises a transparent front sheet (corresponding to the front encapsulation layer and/or the front sealing sheet) and a back sheet (corresponding to the back encapsulating layer and back insulating layer). It is noted that Croft does not explicitly teach that the front sealing layer/front encapsulation layer is transparent; however, it is the Examiner’s position that the front sealing layer/front encapsulation layer of Croft is transparent, to allow light onto the underlying solar cells.
Encapsulating the solar cell module of Croft using the method of Fig. 6 teaches the limitations of Claim 10, wherein the plurality of insulated (interconnectors) are connected to respective ones of the peripheral circuits that are internal of the encapsulation package, because Fig. 6 teaches that the entirety of the module and its components are encapsulated (paragraphs [0083]-[0087]).

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1), as applied to Claim 1, and further in view of Pretorius, et al. (U.S. Patent Application Publication 2014/0000683 A1).
In reference to Claims 7-9 and 11, Croft as applied to Claim 1 does not teach that the device of his invention comprises the encapsulating package of Claim 7. 
To solve the same problem of providing solar cell strings comprising bypass diodes (Figs. 1 and 8-10, paragraphs [0069] and [0084]-[0091]), Pretorius teaches a solar cell structure in which individual solar cells are encapsulated with transparent front (2) and back (4) sheets (Fig. 1, paragraph [0069]), leaving the connection electrodes from the solar cell protruding outside of the encapsulant. 
Pretorius further teaches that the front and rear encapsulants provide the benefit of protecting the cells (paragraph [0066]).
Therefore, absent a showing of persuasive considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Croft to include front and rear encapsulant sheets for each solar cell of Croft, as shown in Pretorius, because Pretorius teaches that the front and rear encapsulant sheets of his invention provide the benefit of protecting the solar cells.
Modifying the device of Croft to include front and rear encapsulant sheets for each solar cell of Croft, wherein the connection electrodes from each solar cell protrude outside of the encapsulant, as shown in Pretorius, teaches the limitations of Claim 7, wherein the device comprises an encapsulating package configured to encapsulate the plurality of solar cell strings (i.e. encapsulate a portion of the plurality of solar cell strings).
Modifying the device of Croft to include front and rear encapsulant sheets for each solar cell of Croft, wherein the connection electrodes from each solar cell protrude outside of the encapsulant, as shown in Pretorius, teaches the limitations of Claim 8, wherein the encapsulating package further comprises a transparent front sheet and a back sheet.
Modifying the device of Croft to include front and rear encapsulant sheets for each solar cell of Croft, wherein the connection electrodes from each solar cell protrude outside of the encapsulant,  as shown in Pretorius, teaches the limitations of Claim 9, wherein the plurality of insulated interconnectors are routed outside of the encapsulating package to connect to respective ones of the peripheral circuits that are external of the encapsulation package.
Modifying the device of Croft to include front and rear encapsulant sheets for each solar cell of Croft, wherein the connection electrodes from each solar cell protrude outside of the encapsulant, as shown in Pretorius, teaches the limitations of Claim 11, wherein the plurality of insulated interconnectors are routed outside of the encapsulation package via openings in the encapsulation package. These “openings” correspond to the portions of the encapsulant layer from which the electrodes protrude, as shown in Figs. 1 and 8 of Pretorius.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1), as applied to Claim 1, and further in view of O’Neill, et al. (U.S. Patent Application Publication 2017/0104121 A1).
In reference to Claim 12, Croft does not teach that the plurality of insulated interconnectors have light-directing characteristics to direct light incident thereon toward the plurality of solar cell strings.
To solve the same problem of providing solar cell strings connected by electrodes, O’Neill teaches a reflective material taught to be useful for covering electrodes connecting different devices within a solar module, to provide the benefit of improving solar cell performance (paragraph [0009]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Croft so that all of the electrode materials in the module of his invention are covered with the reflective material of O’Neill, because O’Neill teaches that the reflective material of his invention improves solar cell performance.
Modifying the device of Croft so that all of the electrode materials in the module of his invention are covered with the reflective material of O’Neill, teaches the limitations of Claim 12, wherein the plurality of insulated interconnectors have light-directing characteristics to direct light incident thereon toward the plurality of solar cell strings.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1), as applied to Claim 1, and further in view of Morad, et al. (U.S. Patent Application Publication 2017/0077343 A1).
In reference to Claim 21, Croft does not teach that the module of his invention has the structure recited in Claim 21.
To solve the same problem of providing solar cell strings, Morad teaches a solar cell module in which the solar cells in each string are arranged to partially overlap with each other in a shingled manner (Figs. 1, 8A, Abstract, paragraph [0107]). Morad teaches that this shingled arrangement provides the benefit of efficiently using the area of the solar cell module, reducing series resistance, and increasing module efficiency (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the solar module of Croft so that the solar cells in the string are overlapping to form a shingled structure, because Morad teaches that this shingled arrangement provides the benefit of efficiently using the area of the solar cell module, reducing series resistance, and increasing module efficiency.
Modifying the solar module of Croft so that the solar cells in the string are overlapping to form a shingled structure teaches the limitations of Claim 21, wherein in each of the plurality of solar cell strings adjacent solar cells partially overlap to form a shingled structure.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Croft, et al. (U.S. Patent Application Publication 2011/0284052 A1), as applied to Claim 1, and further in view of Morad, et al. (U.S. Patent Application Publication 2014/0124014 A1).
In reference to Claim 26, Croft does not teach that the conductive wiring of each of the plurality of insulated interconnectors is formed by multiple conductors running parallel to each other.
However, he teaches that the conductive wiring of each of the plurality of insulated interconnectors is electrically connected to a bypass diode (Fig. 4A, paragraph [0071]).
To solve the same problem of providing photovoltaic modules comprising electrical interconnectors that electrically connect adjacent photovoltaic modules via bypass diodes, Morad teaches an interconnector structure (Fig. 11, paragraph [0123]). The interconnector of Morad comprises an insulating substrate (paragraph [0123], as in Croft), forms an electrical connection between adjacent solar modules (as do the interconnectors of Croft), comprises a bypass diode 85 (as in Croft), and further comprises a plurality of contacts 92 that comprise multiple conductors running parallel to each other (corresponding to the parallel regions within the conductors 92, Fig. 11 of Morad).
Morad further teaches that the shapes (i.e. parallel necks and oval shaped regions) of the conductors of his invention provide the benefit of increasing the mechanical compliance of the conductors (paragraph [0123]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the plurality of insulated interconnectors of Croft to comprise multiple conductors running parallel to each other, as in Morad, because Morad teaches that the conductor structures of his invention are desirably mechanically compliant (Morad, paragraph [0123]). 
Forming the plurality of insulated interconnectors of Croft to comprise multiple conductors running parallel to each other, as in Morad, teaches the limitations of Claim 26, wherein the conductive wiring of each of the plurality of insulated interconnectors is formed by multiple conductors running parallel to each other.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721